                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 1 of 13




                                                                                                                                  1    JAMES J. JIMMERSON, ESQ.
                                                                                                                                  2    Nevada Bar No. 264
                                                                                                                                       JAMES M. JIMMERSON, ESQ.
                                                                                                                                  3    Nevada Bar No. 12599
                                                                                                                                       THE JIMMERSON LAW FIRM, P.C.
                                                                                                                                  4
                                                                                                                                       415 South 6th Street, Suite 100
                                                                                                                                  5    Las Vegas, Nevada 89101
                                                                                                                                       Tel No.: (702) 388-7171
                                                                                                                                  6    Fax No.: (702) 380-6406
                                                                                                                                  7    jimmerson@jimmersonlawfirm.com
                                                                                                                                       jmj@jimmersonlawfirm.com
                                                                                                                                  8      Attorneys for Shana Wilgar
                                                                                                                                  9
                                                                                                                                                            UNTIED STATES DISTRICT COURT
                                                                                                                                  10
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11                                DISTRICT OF NEVADA
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                  12    SHANA WILGAR,
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                                                                     CASE NO.: 2:19-cv-01036-RFB-EJY
                                                                                                                                  13
                                                                                                                                                                 Plaintiff,
                                                                                                                                  14    vs.                                                  STIPULATED PROTECTIVE
                                                                                                                                                                                                     ORDER
                                                                                                                                  15     OPM LAS VEGAS CORPORATION d/b/a
                                                                                                                                  16    OISHI’S PROPERTY MANAGEMENT, a
                                                                                                                                        Nevada    Corporation;     LAWRENCE
                                                                                                                                  17    OISHI,   an    individual;    JEANNE
                                                                                                                                        KANEDA,     an     individual;   DOE
                                                                                                                                  18
                                                                                                                                        INDIVIDUALS 1 through 10, ROE
                                                                                                                                  19    BUSINESS ENTITIES 1 through 10,

                                                                                                                                  20                            Defendants.
                                                                                                                                  21          COME NOW, Plaintiff SHANA WILGAR, by and through her counsel of record
                                                                                                                                  22   THE JIMMERSON LAW FIRM, P.C., and Defendants OPM LAS VEGAS
                                                                                                                                  23   CORPORATION d/b/a OISHI’S PROPERTY MANAGEMENT, LAWRENCE OISHI, and
                                                                                                                                  24   JEANNE KANEDA, by and through their counsel of record SALTZMAN MUGAN
                                                                                                                                  25   DUSHOFF, and hereby enter into this Stipulation for a Protective Order (“Order”)
                                                                                                                                  26   pursuant to the provisions of Fed. R. Civ. P. 26(c).      The Parties have agreed and
                                                                                                                                  27   stipulated to the entry of this Order for the protection of confidential and sensitive
                                                                                                                                  28
                                                                                                                                                                              Page 1 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 2 of 13




                                                                                                                                  1    documents, records, and information produced or otherwise disclosed by the parties in

                                                                                                                                  2    this action.

                                                                                                                                  3            IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
                                                                                                                                  4    through their respective counsel of record, that the following terms and conditions shall
                                                                                                                                  5    govern the disclosure, production, and use of documents and information in this action:
                                                                                                                                  6       I.        DEFINITIONS
                                                                                                                                  7            1.     “Material” refers to any document, data compilation, testimony, report,
                                                                                                                                  8    interrogatory response, response to a request for admission, response to a request for
                                                                                                                                  9    production, or other information in any form produced or disclosed in this action
                                                                                                                                  10   (including copies), whether voluntarily or through any means of discovery authorized by
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                       law, and whether by a party or non-party.
                                                                                                                                  12
                                                                                                                                               2.     Material may be designated “Confidential” if the Designating Party in
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                       good faith believes that disclosure of such Material in this action without the designation
                                                                                                                                  14
                                                                                                                                       presents a risk of injury to the legitimate business or personal interests of the Disclosing
                                                                                                                                  15
                                                                                                                                       Party, or any other legitimate interest of the Disclosing Party. Confidential information
                                                                                                                                  16
                                                                                                                                       includes, but is not limited to, all Materials reflecting, referring to, or evidencing any
                                                                                                                                  17
                                                                                                                                       information deemed confidential by any local, state, or federal statute, ordinance,
                                                                                                                                  18
                                                                                                                                       regulation, or other law, confidentiality agreement, business plans or forecasts, financial
                                                                                                                                  19
                                                                                                                                       plans and forecasts, operational plans and forecasts, and all private or sensitive
                                                                                                                                  20
                                                                                                                                       commercial, technical, financial, proprietary, personal, personnel, underwriting, rating,
                                                                                                                                  21
                                                                                                                                       claims and insurance policy information, which is not publicly known and cannot be
                                                                                                                                  22
                                                                                                                                       ascertained from an inspection of publicly-available documents or materials.
                                                                                                                                  23
                                                                                                                                       Confidential information may take the form of, but is not limited to, (a) documents,
                                                                                                                                  24
                                                                                                                                       responses to request for production, interrogatory responses, or responses to requests
                                                                                                                                  25
                                                                                                                                       for admissions; (b) hearing or deposition transcripts and related exhibits; and, (c) all
                                                                                                                                  26
                                                                                                                                       copies, abstracts, excerpts, analyses, reports, and complete or partial summaries
                                                                                                                                  27
                                                                                                                                       prepared from or containing, reflecting, or disclosing such confidential information.
                                                                                                                                  28
                                                                                                                                                                               Page 2 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 3 of 13




                                                                                                                                  1             3.     “Disclosing Party” refers to a party, or non-party, to this action who
                                                                                                                                  2    produces Material.
                                                                                                                                  3             4.     “Designating Party” refers to a party or non-party to this action who
                                                                                                                                  4    designates Material as Confidential or Sensitive-Attorney Eyes Only.
                                                                                                                                  5             5.     “Requesting Party” refers to a party who has made a discovery request.
                                                                                                                                  6             6.     “Receiving Party” refers to a party who receives, or is otherwise exposed
                                                                                                                                  7    to, Material during the course of this action.
                                                                                                                                  8
                                                                                                                                          II.        SCOPE OF PROTECTIVE ORDER
                                                                                                                                  9             1.     Except as the parties may otherwise agree, or the Court may order, any
                                                                                                                                  10
                                                                                                                                       Material produced in this action, which is designated Confidential, including any report,
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                       excerpt, analysis, summary, or description of it, shall be strictly controlled by this Order,
                                                                                                                                  12
                                                                                                                                       and no disclosure or use of such Material, by any Receiving Party, can be made except
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                       in accordance with the requirements of this Order. All Material designated Confidential
                                                                                                                                  14
                                                                                                                                       shall be used solely for the prosecution or defense of this action.
                                                                                                                                  15
                                                                                                                                                2.     This Order shall govern all Material produced in this action, including
                                                                                                                                  16
                                                                                                                                       Material produced prior to entry of this Order.
                                                                                                                                  17
                                                                                                                                                3.     The protections of this Order shall not apply to Material that, prior to
                                                                                                                                  18
                                                                                                                                       disclosure in this action, was within the actual possession or knowledge of a Receiving
                                                                                                                                  19
                                                                                                                                       Party but was not subject to any confidentiality obligation between the Parties, was
                                                                                                                                  20
                                                                                                                                       previously disclosed by a Disclosing Party to a non-party to this action without any
                                                                                                                                  21
                                                                                                                                       obligation of confidentiality, or was actually public knowledge, provided that the
                                                                                                                                  22
                                                                                                                                       Material did not become public knowledge through an act or omission of a Receiving
                                                                                                                                  23
                                                                                                                                       Party. Material that was in the hands of the Receiving Party prior to disclosure in this
                                                                                                                                  24
                                                                                                                                       action, however, and was subject to a confidentiality obligation between the Parties,
                                                                                                                                  25
                                                                                                                                       shall be made subject to this Order. Any party who claims that the Material was, prior
                                                                                                                                  26
                                                                                                                                       to disclosure in this action, within its actual possession or knowledge and was not subject
                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                               Page 3 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 4 of 13




                                                                                                                                  1    to a confidentiality obligation or was public knowledge shall have the burden of proving
                                                                                                                                  2    that fact.
                                                                                                                                  3           4.      Nothing in this Protective Order shall be construed to prohibit counsel
                                                                                                                                  4    from providing advice, guidance, or counsel to a party, regardless of whether such
                                                                                                                                  5    advice, guidance, or counsel is based, in whole or in part, upon information counsel
                                                                                                                                  6    learned from Material designated Confidential, so long as counsel does not disclose
                                                                                                                                  7    Material to anyone not permitted to receive such Material under this Order.
                                                                                                                                  8
                                                                                                                                          III.      DESIGNATION OF MATERIAL
                                                                                                                                  9
                                                                                                                                                    A. GENERAL PROVISIONS
                                                                                                                                  10
                                                                                                                                              1.      A Designating Party may designate Material as Confidential if the
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                       Material (1) is Confidential, as defined by Section I(2), and, (2) is not excluded from the
                                                                                                                                  12
                                                                                                                                       scope of this Order by Section II(3).
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                              2.      A Designating Party’s failure to designate Material as Confidential at the
                                                                                                                                  14
                                                                                                                                       time of production or disclosure of the Material does not waive its right to later designate
                                                                                                                                  15
                                                                                                                                       the Material as Confidential, so long as the Designating Party notifies all Parties in
                                                                                                                                  16
                                                                                                                                       writing of the failure within a reasonable time period after learning that the Material
                                                                                                                                  17
                                                                                                                                       was produced without an appropriate confidentiality designation.                After any
                                                                                                                                  18
                                                                                                                                       designation, each Receiving Party shall treat the designated Material as Confidential
                                                                                                                                  19
                                                                                                                                       and subject to the protections of this Order.
                                                                                                                                  20
                                                                                                                                                    B. METHODS OF DESIGNATION
                                                                                                                                  21
                                                                                                                                              1.      A Designating Party may designate Material as Confidential by placing or
                                                                                                                                  22
                                                                                                                                       affixing on the Material the word “Confidential.”
                                                                                                                                  23
                                                                                                                                              2.      Testimony, including hearing or deposition transcripts, or portions of such
                                                                                                                                  24
                                                                                                                                       transcripts, and any applicable exhibits, may be designated Confidential by: (a) counsel
                                                                                                                                  25
                                                                                                                                       so stating on the record during the hearing or deposition, or (b) providing written notice
                                                                                                                                  26
                                                                                                                                       to the reporter and all counsel of record. All transcripts of hearings or depositions, or
                                                                                                                                  27
                                                                                                                                       portions of such transcripts, and any applicable exhibits, shall be considered as
                                                                                                                                  28
                                                                                                                                                                               Page 4 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 5 of 13




                                                                                                                                  1    designated Confidential at the time of the hearing or deposition, until 30 days after the
                                                                                                                                  2    reporter sends notice that the written transcript is available for review. The parties
                                                                                                                                  3    may, however, designate transcripts, or portions of such transcripts, and any applicable
                                                                                                                                  4    exhibits, as Confidential at any time, including after the 30-day period described in the
                                                                                                                                  5    preceding sentence. If such a designation is made after the 30-day period, all designated
                                                                                                                                  6    Material shall be handled as Confidential from the time of the designation forward and
                                                                                                                                  7    all Receiving parties shall make reasonable efforts to recover any transcripts or portions
                                                                                                                                  8    of transcripts that have been disclosed beyond what is allowed for the asserted
                                                                                                                                  9    designation. If transcripts or portions of such transcripts, and any applicable exhibits
                                                                                                                                  10
                                                                                                                                       are designated as Confidential, the Parties’ counsel and the court reporter shall make
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                       reasonable arrangements to maintain the confidentiality of any deposition testimony or
                                                                                                                                  12
                                                                                                                                       exhibits so designated, in accordance with the terms of this Order. These arrangements
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                       may include the marking of transcript pages, covers or exhibits, and other measures to
                                                                                                                                  14
                                                                                                                                       preclude the disclosure of Confidential Material other than to qualified persons.
                                                                                                                                  15
                                                                                                                                              3.     When Confidential Material is supplied or stored on a digital, electronic,
                                                                                                                                  16
                                                                                                                                       or electromagnetic medium, the Confidential designation shall be made, to the extent
                                                                                                                                  17
                                                                                                                                       physically possible, on the medium itself (such as on a label attached to a disk), on the
                                                                                                                                  18
                                                                                                                                       sleeve, envelope, box, or other container of such medium, or by submitting a written
                                                                                                                                  19
                                                                                                                                       statement to all counsel of record identifying the appropriate designation.
                                                                                                                                  20
                                                                                                                                                   C. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                                                  21
                                                                                                                                              1.     Any Party may challenge the designation of any information through court
                                                                                                                                  22
                                                                                                                                       intervention. The Party making such a challenge shall give the Designating Party
                                                                                                                                  23
                                                                                                                                       written notice specifically setting forth the grounds for the objection to the designation,
                                                                                                                                  24
                                                                                                                                       not less than 14 judicial days before filing any motion challenging any designation.
                                                                                                                                  25
                                                                                                                                       During the above-identified notice period, the objecting party shall meet and confer with
                                                                                                                                  26
                                                                                                                                       the Designating Party in a good faith attempt to resolve the dispute without filing a
                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                              Page 5 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 6 of 13




                                                                                                                                  1    motion. If the good faith meet and confer process fails, the objecting party may then
                                                                                                                                  2    challenge the designation through motion practice.
                                                                                                                                  3             2.      Notwithstanding any such challenge, all such Material shall be treated as
                                                                                                                                  4    Confidential as designated until one of the following occurs: (a) the Disclosing Party
                                                                                                                                  5    withdraws such Confidential designation in writing, or (b) the Court rules that the
                                                                                                                                  6    designation is not proper and that the designation shall be removed.
                                                                                                                                  7
                                                                                                                                          IV.         DISCLOSURE, USE, AND HANDLING OF CONFIDENTIAL
                                                                                                                                  8                   MATERIAL

                                                                                                                                  9                   A. USE AND HANDLING OF CONFIDENTIAL MATERIAL
                                                                                                                                                3.      To the extent any Material filed with the Court, including pleadings,
                                                                                                                                  10
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11   exhibits, transcripts of hearings or depositions, expert reports, answers to
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                  12   interrogatories, and responses to requests for admissions, contains or reveals
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13   Confidential Material, the Material or any portion thereof shall be filed under seal

                                                                                                                                  14   pursuant to the applicable rules.

                                                                                                                                  15            4.      All copies, duplicates, extracts, summaries, reports, or descriptions

                                                                                                                                  16   (collectively “copies”) of Materials designated as Confidential or any portion thereof,

                                                                                                                                  17   shall immediately be affixed with the label Confidential if such label does not already

                                                                                                                                  18   appear.

                                                                                                                                  19            5.      Material designated Confidential does not lose protected status through

                                                                                                                                  20   an unauthorized disclosure, whether intentional or inadvertent, by a Receiving Party.

                                                                                                                                  21   If such a disclosure occurs, the Parties shall take all steps reasonably required to assure
                                                                                                                                  22   the continued confidentiality of the Material.
                                                                                                                                  23            6.      Any Material that is designated Confidential shall not be disclosed to any
                                                                                                                                  24   person or entity other than the following, and only after such person or entity has been
                                                                                                                                  25   advised of and is subject to the terms of this Order:
                                                                                                                                  26            (a)     The Parties;
                                                                                                                                  27            (b)     Counsel of record for the Parties;
                                                                                                                                  28
                                                                                                                                                                                 Page 6 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 7 of 13




                                                                                                                                  1           (c)    Members of the legal, paralegal, secretarial or clerical staff of such
                                                                                                                                  2    counsel who are assisting in or responsible for working on this action;
                                                                                                                                  3           (d)    The Court, its staff, the jury, and all appropriate courts of appellate
                                                                                                                                  4    jurisdiction and their staff;
                                                                                                                                  5           (e)       Independent experts or consultants retained by a party or counsel of
                                                                                                                                  6    record for purposes of this litigation, and any employees, associates, or independent
                                                                                                                                  7    contractors retained by those experts or consultants in their work in this litigation;
                                                                                                                                  8           (f)       Court reporters during depositions or hearings;
                                                                                                                                  9           (g)    Deponents during depositions or witnesses during hearings;
                                                                                                                                  10
                                                                                                                                              (h)    Persons who have had, or whom any counsel for any party in good faith
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                       believes to have had, prior access to the Confidential Material being disclosed, or who
                                                                                                                                  12
                                                                                                                                       have been participants in a communication that is the subject of the Confidential
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                       Material and from whom verification of or other information about that access or
                                                                                                                                  14
                                                                                                                                       participation is sought, solely to the extent of disclosing such information to which
                                                                                                                                  15
                                                                                                                                       they have or may have had access or that is the subject of the communication in which
                                                                                                                                  16
                                                                                                                                       they have or may have participated, except that, unless and until counsel confirms
                                                                                                                                  17
                                                                                                                                       that any such persons have had access or were participants, only as much of the
                                                                                                                                  18
                                                                                                                                       information may be disclosed as may be necessary to confirm the person’s access or
                                                                                                                                  19
                                                                                                                                       participation;
                                                                                                                                  20
                                                                                                                                              (i)    Employees of third-party contractors of the Parties involved solely in
                                                                                                                                  21
                                                                                                                                       providing copying or litigation support services such as organizing, filing, coding,
                                                                                                                                  22
                                                                                                                                       converting, storing, or retrieving Material;
                                                                                                                                  23
                                                                                                                                              (j)       Any other person agreed to in writing by the Disclosing Party;
                                                                                                                                  24
                                                                                                                                              (k)       Any arbitrator, mediator, or special master in this action, and employees
                                                                                                                                  25
                                                                                                                                       and similar personnel of said arbitrator, mediator or special master; and
                                                                                                                                  26
                                                                                                                                              (l)    Any other person by order of the court, after notice to all Parties.
                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                                Page 7 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 8 of 13




                                                                                                                                  1            7.     Prior to disclosure of any Confidential Material to any persons under
                                                                                                                                  2    Section IV(A)(4)(e), (g), (i)-(k), or Section IV(A)(5)(d), (f), (h)-(j), he or she must first be
                                                                                                                                  3    advised of and agree in writing to be bound by the provisions of this Order. Such written
                                                                                                                                  4    agreement shall consist of his or her endorsement of a copy of this Order or of the
                                                                                                                                  5    Undertaking attached to this Order. Copies of such writings shall be produced to other
                                                                                                                                  6    parties upon written request.
                                                                                                                                  7            8.     The recipient of any Confidential Material shall maintain such Material
                                                                                                                                  8    in a secure and safe area and shall exercise the same standard of due and proper care
                                                                                                                                  9    with respect to the storage, custody, use and/or dissemination of such information as is
                                                                                                                                  10
                                                                                                                                       exercised by the recipient with respect to its own confidential information.
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                          V.        INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL
                                                                                                                                  12
                                                                                                                                               1.     The inadvertent production by a Party of Material subject to the attorney-
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                       client privilege, work-product protection, or any other applicable privilege or protection,
                                                                                                                                  14
                                                                                                                                       despite the Disclosing Party’s reasonable efforts to prescreen such Material prior to
                                                                                                                                  15
                                                                                                                                       production, will not waive the applicable privilege and/or protection if a request for
                                                                                                                                  16
                                                                                                                                       return of such inadvertently produced Material is made promptly after the Disclosing
                                                                                                                                  17
                                                                                                                                       Party learns of its inadvertent production.
                                                                                                                                  18
                                                                                                                                               2.     Upon a request from any Disclosing Party who has inadvertently produced
                                                                                                                                  19
                                                                                                                                       Material that it believes is privileged and/or protected, each Receiving Party shall
                                                                                                                                  20
                                                                                                                                       immediately return such Material and all copies, including those that have been shared
                                                                                                                                  21
                                                                                                                                       with experts, consultants, and vendors, to the Disclosing Party, except for any pages
                                                                                                                                  22
                                                                                                                                       containing privileged markings by the Receiving Party which shall instead be destroyed
                                                                                                                                  23
                                                                                                                                       and certified as such by the Receiving Party to the Disclosing Party. Each Receiving
                                                                                                                                  24
                                                                                                                                       Party shall confirm in writing that all such documents or information have been
                                                                                                                                  25
                                                                                                                                       returned or destroyed within five (5) business days of the request.
                                                                                                                                  26
                                                                                                                                               3.     Nothing herein shall prevent the Receiving Party from preparing a record
                                                                                                                                  27
                                                                                                                                       for its own use containing the date, author, addresses, and topic of the inadvertently
                                                                                                                                  28
                                                                                                                                                                                Page 8 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 9 of 13




                                                                                                                                  1    produced Material and such other information as is reasonably necessary to identify the
                                                                                                                                  2    Material and describe its nature to the Court in any motion to compel production of the
                                                                                                                                  3    Material. Any motion to compel production of the Material shall be filed under seal and
                                                                                                                                  4    shall not assert as a ground for production the fact of the inadvertent or unintentional
                                                                                                                                  5    production, nor shall the motion disclose or otherwise use the content of the
                                                                                                                                  6    inadvertently or unintentionally produced document or information in any way beyond
                                                                                                                                  7    that which is reasonably necessary to identify the Material and describe its nature to
                                                                                                                                  8    the Court.
                                                                                                                                  9
                                                                                                                                          VI.        INADVERTENT DISCLOSURE OF CONFIDENTIAL MATERIAL
                                                                                                                                  10                 NOT AUTHORIZED UNDER PROTECTIVE ORDER
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11            1.     In the event of a disclosure of any Material designated under this Order,
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                  12   to any person(s) not authorized to receive such disclosure, the Party responsible for
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13   having made such disclosure, and each Party with knowledge thereof, shall immediately

                                                                                                                                  14   notify counsel for the Disclosing Party whose Material has been disclosed and provide

                                                                                                                                  15   to such counsel all known relevant information concerning the nature and circumstances

                                                                                                                                  16   of the disclosure.     The responsible Disclosing Party shall also promptly take all

                                                                                                                                  17   reasonable measures to retrieve the improperly disclosed Material and to ensure that

                                                                                                                                  18   no further or greater unauthorized disclosure and/or use thereof is made.

                                                                                                                                  19            2.     Unauthorized or inadvertent disclosure does not change the status of the

                                                                                                                                  20   Material or waive the right to hold the disclosed document or information as Protected.

                                                                                                                                  21      VII.       OTHER PROVISIONS
                                                                                                                                  22            1.     In the event a Receiving Party who has received Confidential Material that
                                                                                                                                  23   is subject to this Order is: (a) subpoenaed in another action, (b) served with a request
                                                                                                                                  24   in another action to which the person is a party, or (c) served with any other legal process
                                                                                                                                  25   by one not a party to this action, that seeks Confidential Material, he, she, or it shall
                                                                                                                                  26   give prompt written notice of the receipt of such subpoena, demand or other legal process
                                                                                                                                  27   to the Designating Party and its counsel, and upon request, shall cooperate with the
                                                                                                                                  28
                                                                                                                                                                               Page 9 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 10 of 13




                                                                                                                                  1     Designating Party in its efforts to obtain an appropriate court order protecting the
                                                                                                                                  2     Confidential Material.
                                                                                                                                  3            2.     Any third party producing Materials in this action may be included in this
                                                                                                                                  4     Order by endorsing a copy of this Order and delivering it to the Requesting Party, who,
                                                                                                                                  5     in turn, will serve a copy of it upon counsel for the other parties.
                                                                                                                                  6            3.     This Order shall not prevent any party from applying to the Court for
                                                                                                                                  7     further or additional confidentiality orders, or from agreeing with the other parties to
                                                                                                                                  8     modify this Order, subject to the approval of the Court.
                                                                                                                                  9            4.     This Order shall not preclude any party from enforcing its rights against
                                                                                                                                  10
                                                                                                                                        any other party, or any non-party, believed to be violating its rights under this Order.
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                               5.     Except as provided for in this Order, nothing in this Order, nor any actions
                                                                                                                                  12
                                                                                                                                        taken pursuant to this Order, shall be deemed to have the effect of an admission or
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                        waiver by any party, including the right of either party to object to the subject matter of
                                                                                                                                  14
                                                                                                                                        any discovery request or the relevance of any evidence. This Order shall be without
                                                                                                                                  15
                                                                                                                                        prejudice to the rights of the Parties to present a motion to the Court under applicable
                                                                                                                                  16
                                                                                                                                        Nevada Rules of Civil Procedure for a separate protective order as to any particular
                                                                                                                                  17
                                                                                                                                        document or information, including restrictions differing from those as specified herein.
                                                                                                                                  18
                                                                                                                                        Also, nothing in this Order or any actions under the provisions of this Order shall have
                                                                                                                                  19
                                                                                                                                        the effect of proving, suggesting to prove, or otherwise creating a presumption that
                                                                                                                                  20
                                                                                                                                        information disclosed in this action is confidential, trade secret, or proprietary, as it
                                                                                                                                  21
                                                                                                                                        pertains to the Parties’ respective claims in this action. This Order shall not be deemed
                                                                                                                                  22
                                                                                                                                        to prejudice the Parties in any way in any future application for modification of this
                                                                                                                                  23
                                                                                                                                        Order. Such motion, however, shall only be made after the Parties have engaged in a
                                                                                                                                  24
                                                                                                                                        good-faith effort to resolve the issue prior to any application to the Court.
                                                                                                                                  25
                                                                                                                                               6.     After final termination of this case, including any appeals, each counsel of
                                                                                                                                  26
                                                                                                                                        record, upon written request within 60 days of the date of final termination, shall within
                                                                                                                                  27
                                                                                                                                        60 days of such request, (a) destroy, or (b) assemble and return to the counsel of record,
                                                                                                                                  28
                                                                                                                                                                               Page 10 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 11 of 13




                                                                                                                                  1     all Material in their possession and control, embodying Material designated
                                                                                                                                  2     Confidential, including all copies thereof except that each counsel of record may
                                                                                                                                  3     maintain one archive copy of all pleadings, correspondence, deposition transcripts,
                                                                                                                                  4     deposition exhibits, trial transcripts, and trial exhibits, together with any attorney work
                                                                                                                                  5     product provided that such archive copy is appropriately marked as Confidential and is
                                                                                                                                  6     retained in accordance with the terms of this Order. Notwithstanding the foregoing,
                                                                                                                                  7     Counsel for the Parties are not required to destroy Counsel’s email communications (and
                                                                                                                                  8     corresponding attachments) related to this case, regardless of whether such email
                                                                                                                                  9     communications contains Material designated Confidential.
                                                                                                                                  10
                                                                                                                                               7.     Counsel for any party may exclude from the room at a deposition, during
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                        any questioning that involves Confidential Material, any person (other than the witness
                                                                                                                                  12
                                                                                                                                        then testifying) who is not permitted the disclosure of such Material under this Order.
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                        ///
                                                                                                                                  14
                                                                                                                                        ///
                                                                                                                                  15
                                                                                                                                        ///
                                                                                                                                  16
                                                                                                                                        ///
                                                                                                                                  17

                                                                                                                                  18

                                                                                                                                  19

                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                              Page 11 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 12 of 13




                                                                                                                                  1           8.     The Parties and any other person subject to the terms of this Protective
                                                                                                                                  2     Order agree that this Court has and retains jurisdiction during and after this action is
                                                                                                                                  3     terminated for the purpose of enforcing this Order. This Order shall survive termination
                                                                                                                                  4     of this litigation, to the extent that the Confidential Material is not or does not become
                                                                                                                                  5     known to the public.
                                                                                                                                  6

                                                                                                                                  7     Dated this 22nd day of December, 2020.      Dated this 22nd day of December, 2020.

                                                                                                                                  8

                                                                                                                                  9           THE JIMMERSON LAW FIRM                    SALTZMAN MUGAN DUSHOFF
                                                                                                                                  10
                                                                                                                                               /s/ James M. Jimmerson, Esq.             /s/ Jordan D. Wolff, Esq.
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11          JAMES J. JIMMERSON, ESQ.                  MATTHEW T. DUSHOFF, ESQ.
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                              Nevada Bar No. 00244                      Nevada Bar No. 004975
                                                                                                                                  12          JAMES M. JIMMERSON, ESQ.                  JORDAN D. WOLFF, ESQ.
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13          Nevada Bar No. 12559                      Nevada Bar No. 014968
                                                                                                                                              415 S. Sixth Street, Suite 100            1835 Village Center Circle
                                                                                                                                  14          Las Vegas, Nevada 8910                    Las Vegas, Nevada 89134
                                                                                                                                              Attorneys for Plaintiff                   Attorneys for Defendants
                                                                                                                                  15

                                                                                                                                  16

                                                                                                                                  17                                               ORDER
                                                                                                                                  18          IT IS SO ORDERED.
                                                                                                                                  19
                                                                                                                                              Dated this 22nd day of December, 2020.
                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22
                                                                                                                                                                                        ______________________________
                                                                                                                                  23                                                    United States Magistrate Judge
                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                              Page 12 of 13
                                                                                                                                       Case 2:19-cv-01036-RFB-EJY Document 43 Filed 12/22/20 Page 13 of 13



                                                                                                                                                                           UNDERTAKING
                                                                                                                                  1

                                                                                                                                  2              I, ___________________________________, have read and agree to be bound by the
                                                                                                                                  3     Protective Order in Wilgar v. OPM Las Vegas Corporation et al., pending in the United
                                                                                                                                  4     State District Court, District of Nevada, Case Number 2:19-cv-01036. I hereby submit
                                                                                                                                  5     to the jurisdiction of the Court for purposes of ensuring compliance with the Protective
                                                                                                                                  6     Order.
                                                                                                                                  7

                                                                                                                                  8              Date: ________________________________
                                                                                                                                  9

                                                                                                                                  10
                                                                                                                                                 Signature: _____________________________
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                  12
                                                                                                                                                 Printed Name: __________________________
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13

                                                                                                                                  14
                                                                                                                                                 Address: ______________________________
                                                                                                                                  15
                                                                                                                                                          ______________________________
                                                                                                                                  16

                                                                                                                                  17

                                                                                                                                  18

                                                                                                                                  19

                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                              Page 13 of 13
